This was an action upon a joint promissory note. A joint judgment was rendered against the defendants, D.N. Garland and E.H. Perry. The said Garland filed a motion for a new trial, the same was overruled, and he alone brings error to this court.
It appears that the case-made was not served upon E.H. Perry, and that he has not been made a party to this appeal. Summons in error was not served upon him, and neither has he waived the same.
The motion to dismiss filed herein must be sustained. It has long since become the settled and uniform holding of this court that all persons against whom a joint judgment has been rendered must be made parties to a proceeding in error to reverse such judgment, and such of those parties who fail or refuse to join in the appeal as plaintiffs in error must be made defendants in error, and in such case the case-made must be served upon them, and summons in error, unless waived, must be issued and served upon them. Wedd v. Gates et al.,15 Okla. 602, 82 P. 808; Continental Gin Co. v. Huff et al.,25 Okla. 798, 108 P. 369; May et al. v. Fitzpatrick et al.,35 Okla. 45, 127 P. 702; Smyser   McCormick v. Hudson, 38 Okla. 104,131 P. 1076; Zeimann v. Bennett et al., 39 Okla. 344.134 P. 1124: Price   Miller v. Ratcliffc et al., 47 Okla. 370,148 P. 153.
We recommend that the appeal be dismissed.
By the Court: It is so ordered.